Citation Nr: 1731875	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-11 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and attention-deficit hyperactivity disorder (ADHD) and mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran had active duty service from June 1966 to June 1970, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal to include psychiatric disorders other than PTSD which was specifically claimed by the Veteran.    

The case was previously before the Board in January 2015, when it was remanded for additional development including examination and medical opinions.  Additional remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a result of the January 2015 Board remand, stressors related to the Veteran's service in Vietnam were verified.  

On March 2009 VA screen tests, the Veteran had positive screens for depression, PTSD, and alcohol use.  On August 2009 VA mental health diagnostic study note, the Veteran met the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), PTSD criteria B, C, and D, and a PTSD diagnosis was suggested.  In an August 2009 mental health assessment note, he had multiaxial diagnoses of PTSD, MDD recurring moderate to severe, and rule out ADHD.  In a May 2010 VA outpatient psychiatric note, the Veteran was diagnosed with ADHD, depression NOS [not otherwise specified], obsessive-compulsive disorder, possible PTSD and alcohol abuse.

In May 2011 a VA PTSD examination of the Veteran was conducted.  The VA examiner precluded a DSM-IV diagnosis of PTSD; noting Criteria C, D and F were not met. She diagnosed mood disorder, NOS, and noted that by history and presentation, the Veteran's symptoms do not currently satisfy DSM-IV, diagnosis of major depressive episode.  He has a history of chronic low-grade depression, called dysthymia.  A diagnosis of mood disorder NOS is assigned to embrace his current symptoms of depressed mood and his pattern of exacerbations for major depression over time.  The examiner did not provide an etiology opinion and rationale for the Veteran's psychiatric disabilities. 

Furthermore, the Board notes that the VA examiner did not address the conflict between the PTSD, MDD, and ADHD diagnoses by VA treatment providers and her own (the VA examiner's) psychiatric diagnosis.  The Board found the May 2011 VA examination report inadequate to decide the claim on appeal and ordered another examination.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The record shows that the Veteran failed to report to the scheduled examination.  However, the record indicates that the Veteran moved at some point in 2015.  Correspondence sent to him during this time was returned.  Also, the documentation of his failure to report for the scheduled examination does not document what notice he was provided of the examination, or at which address it was provided.  Accordingly, remand is necessary to attempt to examine the Veteran again.  

Additionally, the record suggests that the Veteran receives ongoing treatment for his psychiatric disability; the prior remand ordered that updated VA treatment records were to be obtained, which was not done.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Secure complete copies of all medical records of VA evaluations and/or treatment the Veteran has received for his psychiatric disabilities since February 2012. 

2.  Ensure that the Veteran's correct address is used for all notice and correspondence.  

3.  Thereafter, arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination. 

Arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD, MDD, obsessive-compulsive disorder (OCD), ADHD and/or mood disorder) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found. 

b.  Specifically regarding PTSD, identify the likely etiology for PTSD.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service stressors of being subjected to enemy rocket attacks as verified by the JSRRC.  For the purpose of responding to this question, the examiner should only consider the stressor(s) verified by the JSRRC.

If the Veteran has both in-service stressors and non-service related stressors, please discuss, as necessary, whether his in-service stressors alone support a diagnosis of PTSD. 

c.  If PTSD is not diagnosed, explain why the criteria for such diagnosis are not met.  If a diagnosis of PTSD is not given, please consider and discuss as necessary the fact that VA treatment records diagnose PTSD and the Veteran appears to be receiving treatment for such disability.

d.  Provide a discussion of the validity of past diagnoses such as MDD, ADHD, OCD, and a mood disorder NOS.  As to any psychiatric disability entity other than PTSD diagnosed (or found to have been present at any time since April 2009 when the Veteran filed the present claim), with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service including any stressors experienced during service.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that he does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address as indicated in the VBMS system.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


